Reasons for Allowance
Claims 2-20, 22-23 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 is being considered by the examiner.

Allowable Subject Matter
Claims 2-20, 22-23 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 2, the prior art available does not teach a method comprising: 
with a wireless communication module of a wireless beacon associated with a store, transmitting a unique identifier;
from a mobile computing device that receives the unique identifier from the wireless communication module, receiving with a remote system:
the unique identifier; and
a native application designator associated with a native application executed by the mobile computing device, wherein the native application designator is associated with the store;
with the remote system, determining whether the native application designator is included in a list of authorized native applications associated with the unique identifier;
with the remote system, responsive to a determination that the native application designator is included in the list of authorized native applications, providing an authorization to permits content associated with the unique identifier and the native application designator to be sent; and
responsive to the authorization, providing the content to the mobile computing device via the native application.
	
The most analogous prior art includes Middleton (US 20147/0219118 A1), and Stuntebeck (US 2014/0115668 A1).
	Middleton discloses a method for providing a user with supplemental content related to items based on their preferences and location in a store.  Middleton uses a pinpoint system server (PSS) with a content database storing supplemental content generated by content providers (a store).  A client device executes a computer program (application) that interfaces with the PSS (see Fig. 5).  The application is associated with content providers (stores) in the vicinity.  Client application transmits data to the PSS, and PSS determines if the client device has agreed to location determination [0190].
	Middleton is deficient in a number of ways.  As written, the claims require that the wireless beacon is associated with a store, and the native application designator is also associated with the same store.  Middleton does not teach these concepts. Instead, Middleton provides content associated with a plurality of stores in the vicinity.  The claims prevent a second store from providing competing product data within the first store’s location by requiring that the beacon and the native application designator are both associated with the store. Further, Middleton does not disclose that the native application designator is included in a list of authorized native applications.

Regarding Stuntebeck, Stuntebeck discloses rules specifying that resources may only be accessed by authorized applications on the client device.  If an access control service determines that the client devices satisfy authorization rules associated with network beacons, the device may be authorized to access the network beacons. 
Though disclosing these features, Stuntebeck does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Middleton, Stuntebeck, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s 
Claim 22 recites a method comprising substantially similar limitations as claim 2, though reciting a slightly differing scenario and recites allowable subject matter for the reasons identified above with respect to claim 2.
Claims 3-20 and 23 are allowable over the prior art for the reasons identified above with respect to claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Krevl and M. Ciglaric, "A framework for developing distributed location based applications," Proceedings 20th IEEE International Parallel & Distributed Processing Symposium, 2006, pp. 6 pp.-, doi: 10.1109/IPDPS.2006.1639551., describing methods for determining location of mobile devices using wifi and Bluetooth beacons and GPS systems to develop location based distributed applications.  Krevl does not teach the concepts as emphasized above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625